Exhibit 10.7

 

The Hanover Insurance Group, Inc.

Amended Long-Term Stock Incentive Plan

 

Non-Qualified Stock Option Agreement

 

This Agreement (“Agreement”) is effective as of “GRANT DATE” (the “Date of
Grant”), by and between First Allmerica Financial Life Insurance Company, a
Massachusetts corporation (the “Company”) and “NAME” (“Participant”).

 

WITNESSETH:

 

WHEREAS, the Company is a subsidiary of The Hanover Insurance Group, Inc. (“The
Hanover” or “THG”) and the lawful employer of the Participant; and

 

WHEREAS, the Company wishes, pursuant to the terms of The Hanover Insurance
Group, Inc. Amended Long Term Stock Incentive Plan (the “Plan”), to provide
incentives to selected employees of the Company or one of its subsidiaries
(collectively hereinafter referred to as “Hanover”), by making available to them
opportunities to purchase shares of THG under non-qualified stock options
(“Options”) (not an incentive stock option under Section 422 of the Internal
Revenue Code); and

 

WHEREAS, the Company considers it desirable and in the best interests of the
Company that the Participant be given an opportunity to acquire a proprietary
interest in THG, in the form of Options to purchase shares of Common Stock of
THG;

 

NOW, THEREFORE, it is agreed as follows:

 

1.

Grant of Option. The Committee, as the administrator of the Plan (the
“Committee”), hereby grants to the Participant the right, privilege and option
to purchase “# NQ 02 SHARES” shares of Common Stock of THG, $0.01 par value per
share (“Shares”), for a price of “OPTION PRICE” per share (“Option Price”). The
Committee means a committee of not less than two non-employee members of the
Board of The Hanover, appointed by the Board of The Hanover to administer the
Plan.

 

2.

Expiration of Option. The Option is not exercisable after the expiration of ten
(10) years from the date such Option is granted.

 

3.

Exercise. In accordance with the terms of this Agreement and the terms of the
Plan, this Option may be exercised in increments of 25% each of the total number
of Shares awarded on the first and second anniversaries of the Date of Grant and
50% of the total number of Shares awarded on the third anniversary of the Date
of Grant in whole or in part by the Participant during the Participant’s
lifetime, and by the Participant’s legatee(s) or other personal representative
upon death or disability.

 

 

4.

Termination of Employment. If the employment of the Participant is terminated
due to death, Disability or Normal Retirement, any Options, regardless of
whether then exercisable, are exercisable for three (3) years after the date of
termination, but in no event after the date the Options otherwise expire. In
cases of voluntary resignation or termination without Cause, the Participant may
exercise any then vested Options until the earlier of (i) 60 days following
termination, or (ii) the expiration of the Options as set forth in Section 2. In
cases of dismissal For Cause, all options shall immediately terminate.

 

5.

Notice of Exercise and Payment for Shares. This Option may be exercised by the
Participant or, if appropriate, the Participant’s legal representative by giving
written notice to the administrator of the Plan stating the number of Shares to
be purchased. Such notice must be accompanied by payment in full of the Option
Price of the Shares to be purchased.



 

Notices hereunder shall be in writing, and if to the Company, may be delivered
personally to the Human Resources Department or such other party as designated
by the Company or mailed to its principal office and if to the Employee, may be
delivered personally or mailed to the Employee at his or her address on the
records of the Company.

 

Payment may be made in shares of Common Stock of THG, cash or a combination of
shares of Common Stock of THG and cash for the number of shares specified. Any
shares of Common Stock of THG must be accompanied by a certificate representing
the shares and a signed statement that the shares being submitted have been held
by the Participant or his/her heirs or estate for a minimum of six months.

 

6.

Deliver of Shares. Upon receipt of notice and payment, THG shall make delivery
of such Shares within a reasonable period, provided that, if any law or
regulation requires THG to take action before the issuance of such Shares,
delivery of such Shares shall be extended for the period necessary to take such
action.

 

7.

Non-Transferability of Option. Any award under this Plan will be
non-transferable and accordingly shall not be assignable, alienable, saleable or
otherwise transferable by the Participant other than by will or the laws of
descent and distribution.

 

8.

Invalidity of Plan. Should the Plan become void or unenforceable for any reason,
this Agreement shall have no force or effect.

 

9.

Other Requirements. This Option may not be exercised if the issuance of the
Shares would constitute a violation of any applicable Federal or state
securities or other law or valid regulation. As a condition to the exercise of
this Option, THG may require the person exercising this Option to make any
representation and warranty to THG as may be required by any applicable law or
regulation. This option will not be accelerated or receive any benefit from the
Change in Control provisions in the Plan for any merger which results from
discussions which have already commenced, as such term is currently or may in
the future be defined by the Securities and Exchange Commission.

 

10.

Rights as a Shareholder. The Employee shall have no rights as a shareholder with
respect to any Options covered by the Options granted hereby until the date of
issuance of a stock certificate or confirmation of the acquisition of such
Options. No adjustment shall be made for dividends or other rights for which the
record date is prior to the date of issuance.

 

11.

No Effect on Employment. Nothing contained in this Agreement shall be construed
to limit or restrict the right of the Company or of any subsidiary to terminate
the Employee’s employment at any time, with or without cause, or to increase or
decrease the Employee’s compensation from the rate of compensation in existence
at the time this Agreement is executed.

 

12.

Non-Hire/Solicitation. As a condition of your eligibility to receive an Award
hereunder, you agree that you will not, directly or indirectly, during the term
of your employment with Hanover or an affiliate, and for a period of one year
thereafter, hire, recruit, induce, solicit, entice away or in any way interfere
with the Company’s or any of its subsidiaries’ or affiliates’ relationship with,
any of its officers or employees, or in any way attempt to do so or participate
with, assist or encourage a third party to do so.

 

13.

Binding Effect. This Agreement shall be binding upon the heirs, executors,
administrators and successors of the parties hereto.

 

14.

Interpretation. In the event any provision in this Agreement is unclear or in
conflict with the terms of the Plan, the terms and provisions of the Plan shall
govern.

 

15.

Governing Law. The validity, construction and effect of the Plan and any action
taken under or relating to the Plan shall be determined in accordance with the
laws of the State of Delaware.



16.

Capitalized Terms. Capitalized Terms shall have the meaning set forth in this
Agreement or as defined in the Plan.

 

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the Date of Grant.

 

First Allmerica Financial Life Insurance Co.

 

Name:

J. Kendall Huber

Title:

Senior Vice President and General Counsel

 

 

 

“NAME”

 

Participant Name Signed Electronically

 

 

 

“ACCEPTANCE DATE”

 

Date

 

 

 

 